Citation Nr: 0002290	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 27, 1993, 
for an award of service connection for right testicle injury, 
claimed as atrophy.

Entitlement to an effective date prior to August 27, 1993, 
for an award of special monthly compensation on account of 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from December 1963 
through September 1966.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA), 
which denied an effective date prior to August 27, 1993, for 
the award of service connection for right testicle atrophy 
and denied an effective date prior to August 27, 1993, for 
the award of special monthly compensation on account of loss 
of use of a creative organ.

The Board notes that the issue on appeal is more accurately 
stated as described on the title page of this decision.


FINDINGS OF FACT

1.  The veteran sustained a gunshot wound in combat in 
November 1965.

2.  The service medical records obtained and associated with 
the file at the time of a February 1967 rating decision did 
not include any clinical records regarding a gunshot or 
combat wound.

3.  Additional original service medical records obtained in 
1998 establish that the veteran sustained a missile wound to 
the scrotum, with an entry wound on the left side and exit 
wound on the right side. 

4.  The medical evidence and opinions of record establish 
that the veteran lost the use of the right testicle because 
the November 1965 gunshot wound severed the blood flow to the 
right testicle. 



CONCLUSIONS OF LAW

The appropriate effective date for a grant of service 
connection for right testicle injury, claimed as atrophy, is 
September 23, 1966.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.400 (1999).

The appropriate effective date for an award of special 
monthly compensation on account of loss of use of a creative 
organ is September 23, 1966.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On a claim submitted in September 1966, the veteran stated, 
in block 18, VA Form 21-526, as to the nature of the injuries 
on which the claim was made, "While stationed in Vietnam I 
was wounded--Nov. 17, 1965 (gunshot wound left leg)-was 
picked up by helicopter.  In Base Hosp. for sometime (sic) 
and transferred to Great Lakes, Ill. and was separated from 
service there."

The service medical records obtained by the RO included:  (1) 
an October 1963 induction examination; (2) three pages of 
clinical records dated from December 1963 through May 1965; 
(3) a March 1964 report of radiologic examination of the 
chest; (4) an immunization record with entries from December 
1963 through July 1965; and, (5) a health record abstract 
reflecting entries from December 1963 through July 1965.  

On VA examination conducted in November 1966, the veteran 
reported that he was hospitalized for seven or eight months 
for treatment of a gunshot wound to the left leg.  The 
veteran favored his left leg and reported use of a cane when 
walking long distances.  The orthopedic examiner described an 
entrance wound "located in the groin near the scrotum," 
among other scars.  The examination of the genitourinary 
system was reported as "normal."  Service connection for a 
gunshot wound, left leg, with injury to Muscle Groups XV and 
XVII and residual shortening of the left leg, and for 
paresthesias, left leg, was granted, in a rating decision 
issued in February 1967.

There is no evidence of record indicating that the veteran 
was notified that service medical records pertaining to a 
November 1965 gunshot wound were not of record at the time of 
a February 1967 rating decision.  There is no evidence of 
record to indicate that the February 1967 rating decision was 
provided to the veteran.  Moreover, the evidence of record 
does not reflect that the veteran was provided a list of the 
disabilities for which he was granted service connection.  

In fact, the evidence currently in the claims file reflects 
only that the veteran was notified in March 1967 that he had 
been awarded a 50 percent disability evaluation and that the 
monetary amount of his compensation was $113 monthly.  That 
March 1967 letter reflects that several VA forms were 
provided to the veteran, but the list of enclosures does not 
include the rating decision (VA Form 21-6796).  

The February 1967 rating decision noted that the veteran's 
DD214 established that he sustained a gunshot wound to the 
left leg.  The rating decision did not discuss any of the 
veteran's service medical records relevant to his November 
1965 combat injury.  Thus, the rating decision, if provided 
to the veteran, might have alerted him that complete service 
medical records had not been obtained, or might have alerted 
him that he had not been granted service connection for 
residuals of a wound to the scrotum.  

By a claim submitted in October 1993, the veteran sought 
service connection for atrophy of the right testicle.  The 
claim was denied in a February 1994 rating decision.  

VA clinical records dated from November 1993 through April 
1997 disclose that the veteran sought urology evaluation in 
November 1996.  Atrophy of the right testicle was noted.  The 
report of a VA radiologic examination of the right testicle 
conducted in January 1997 discloses that the veteran reported 
a long history of scrotal swelling after he incurred a 
gunshot wound in service.  The right testicle was atrophic.  
Circulation to the "presumed" right testicle could not be 
demonstrated.

By a rating decision issued in April 1997, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen the claim for service connection for atrophy of the 
right testicle, claimed as secondary to a service-connected 
gunshot wound.  In May 1997, the veteran submitted private 
clinical records dated in June 1985.  Those records disclose 
a diagnosis of atrophic testicle, right side, from trauma.

On VA examination conducted in July 1997, the veteran 
reported that the course of a bullet which injured his left 
leg and Muscle Groups XV and XVII also affected his left 
hemiscrotum.  The examiner reported that VA ultrasound in 
January 1997 disclosed that there was no blood flow to the 
area where the right testicle should have been.  

VA examination conducted in February 1998 confirmed that 
there was an old scar on the left hemiscrotum, very near the 
midline.  There was a second scar on the back side of the 
scrotum on the right.  The examiner provided an opinion that 
this pattern of injury very likely caused disruption of blood 
flow to the right testicle, with subsequent atrophy.  The 
examiner further noted that, even if direct injury did not 
occur, the blast from the high-caliber assault rifle, an SKS, 
the type of weapon with which the veteran was injured, could 
have injured the right testicle.  

By a rating decision issued in March 1998, service connection 
for right testicle atrophy was granted, along with an award 
of special monthly compensation under the 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350, on account of loss of use of 
a creative organ.  The effective date of these awards was 
assigned as February 14, 1997.  In a subsequent rating 
decision, issued in September 1998, the RO assigned an 
effective date of August 27, 1993.  In assigning this date as 
the effective date for the grant of service connection and 
SMC for right testicle atrophy, the RO explained that the 
August 1993 claim was the veteran's initial claim for injury 
to the right testicle, and thus an effective date for the 
award prior to that claim could not be granted.

The veteran, however contends that he is entitled to an 
effective date prior to August 1993, and argues that he is 
entitled to an effective date of September 23, 1966, the same 
date on which he was granted service connection for other 
injuries connected to the gunshot wound.  The veteran 
contends in particular that he has been penalized because 
service department records which would have documented this 
injury were not obtained at the time of the initial rating 
decision in February 1967.  The veteran further contends 
that, if he had known that the service medical records were 
not obtained, or if he had known that he had been granted 
service connection only for the injuries to his left leg, he 
would have made further attempts to obtain his SMRs (service 
medical records) or to appeal the 1967 rating decision.  

A letter from the National Personnel Records Center to United 
States Senator Herb Kohl, dated in April 1998, reflects that 
the veteran's clinical records from 1965 and 1966 were 
located.  The clinical cover sheet to those records clearly 
states that the veteran sustained a missile wound to the left 
scrotum.  The clinical cover sheet further reflects that the 
veteran was discharged from the hospital, after 197 inpatient 
days and 101 days on sick leave from the hospital, in 
September 1966.  

The initial record of treatment in the field, a November 1965 
operative note, reflects that the veteran's immediate 
treatment consisted of bilateral scrotal exploration with 
evacuation of a hematoma and testis repair, together with 
insertion of a pin in the veteran's fractured tibial 
tubercle.  A September 1966 discharge summary also reflects 
that a wound of entrance at the gluteal area and a wound of 
exit through the scrotum were irrigated and debrided in the 
field prior to hospital admission.   

The November 1965 hospital admission note reflects that the 
veteran sustained a gunshot wound which, after causing a non-
comminuted transverse fracture of the femur, exited the 
medial thigh at the scrotal crease and passed through the 
scrotum from left to right, exiting at the right 
anterolateral scrotum.  A January 1966 treatment note refects 
that the veteran continued to have drainage from the 
anterosuperior right hemiscrotum.  Testicular injury was 
suspected.  

The Board notes that the RO has awarded the veteran service 
connection for atrophy of the right testicle under 38 C.F.R. 
§ 4.115, Diagnostic Code 7523.  The RO indicated, in 
explaining why an effective date as of the veteran's original 
claim, in 1966, was not appropriate, accurately noted that 
there was no medical evidence of atrophy at that time.  

However, the Board also notes that 38 C.F.R. § 4.115, 
Diagnostic Code 7524, which provides the evaluative criteria 
for removal of a testicle, may also be applicable to this 
claim.  The medical evidence in this case reflects that the 
atrophy of the right testicle was subsequent to, i.e., a 
consequence of, the loss of the blood supply to the area as a 
result of the initial gunshot wound.  Under the circumstances 
of this case, the Board finds that a gunshot wound which 
severed the blood supply to the right testicle, in effect, 
removed that creative organ.  Thus, this disability may be 
evaluated by analogy to removal under Diagnostic Code 7524.  

The medical evidence does not establish when atrophy of the 
veteran's testicle first became medically diagnosable, so as 
to warrant an award of SMC under Diagnostic Code 7523.  The 
evidence does establish that the veteran effectively lost the 
use of the right testicle in service when the blood supply 
was severed, so as to warrant an award of SMC under 
Diagnostic Code 7524, without regard to how long the process 
of atrophy thereafter required.   

After the RO made its determination as to the appropriate 
effective date for this claim, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) further 
identified VA's duty to assist claimants when service medical 
records have been identified as relevant but are not 
obtained, and discussed the effect of failure to obtain such 
records.  Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 
1999).  The Federal Circuit found that "a single request for 
pertinent SMRs specifically requested by the claimant and not 
obtained by the RO does not fulfill the duty to assist."  In 
particular, the Federal Circuit stated that "[t]he duty to 
assist does not end upon the RO's submission of requests for 
records.  . . . When a veteran's SMRs are unavailable, the 
VA's duty to assist and the Board's duty to provide reasons 
for its findings and conclusions are heightened," because 
"the veteran cannot reasonably be expected to have such 
records."  Id.

The Federal Circuit further elaborated that certain 
requirements were "inherent" in the duty to assist, 
including a requirement that the Secretary notify the 
claimant if VA is unable to obtain pertinent SMRs 
specifically requested by the veteran "so that the claimant 
may know the basis for the denial of his or her claim; may 
independently attempt to obtain the SMRs; may submit 
alternative evidence and/or timely appeal."  The Federal 
Circuit noted that, in cases of "grave procedural error" 
the Court of Appeals for Veterans Claims "has consistently 
held that RO or Board decisions are not final for purposes of 
direct appeal," and cited Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) for the proposition that "where VA has failed 
to procedurally comply with statutorily mandated 
requirements, a claim does not become final for purposes of 
appeal to the [Court of Appeals for Veterans Claims]."  
Hayre, supra.

In a later case, Jones v. West, 194 F.3d 1345 (Fed. Cir. 
1999), the Federal Circuit specifically stated, "we have 
recently held that a veteran, under appropriate 
circumstances, can attack the finality of an unappealed RO 
decision by showing that such a decision was based on a 
breach of the statutory duty to assist."  The Federal 
Circuit cited their decision in Hayre for the proposition 
that when there is a breach of the duty to assist in which 
the VA failed to obtain pertinent service medical records 
specifically requested by the claimant, and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal.

The Board notes that there are numerous similarities between 
the veteran's claim in this case and the circumstances 
discussed by the Federal Circuit in Hayre.  In this case, the 
veteran specifically identified the time period of the 
service medical records which would describe the gunshot 
wound he received in Vietnam, and residuals thereof.  The 
veteran described where he received the relevant treatment.  

The veteran described his injury only in general terms, as a 
gunshot wound, and further stated that the gunshot wound 
affected his left leg, but he did not identify which portion 
of the leg was injured, or whether there was muscle, bone, or 
nerve damage, or other residuals, such as additional injuries 
to closely-connected parts of the body.  The veteran contends 
that he expected that VA would determine what specific 
injuries he received based on those records.  This contention 
is consistent with VA's duty to assist.  38 U.S.C.A. 
§ 5107(a).  

Although the RO has interpreted the veteran's original claim 
as relating only to left leg injury, the Board notes that 
that interpretation of the claim was made in the absence of 
the service medical records.  The Board finds that the 
veteran's claim for service connection for injuries received 
when, "[w]hile stationed in Vietnam, I was wounded," is 
sufficient to include a claim for service connection for 
residuals of injury to the scrotum and testes, where the 
service medical records, when obtained, reflect that such 
injury was treated in the field and during hospitalization 
thereafter.  

As with the claim considered in Hayre, the RO did not, in 
this case, notify the veteran that his service medical 
records had not been obtained, nor, as noted above, does it 
appear that the RO provided the veteran with notification as 
to the exact nature of the injuries or disabilities covered 
by the grant of service connection.  Under the Federal 
Circuit's analysis in Hayre, the Board finds that the 
February 1967 rating decision did not become final, since the 
duty to assist had not been fulfilled.  The claim before the 
Board on appeal is, in essence, a determination as to the 
veteran's original, September 1966 claim.  38 C.F.R. 
§§ 3.156, 3.400(q).

The Board also notes that the Federal circuit's decision in 
Hayre is consistent with VA regulations at 38 C.F.R. 
§ 3.156(c), which reflect that when new evidence is received 
consisting of a supplemental report from a service 
department, a former decision made without the service 
department records "will be reconsidered," even where there 
is a prior final decision.  Therefore, the appeal before the 
Board is properly the appeal of an assignment of the 
effective date following the original grant of service 
connection based on the claim submitted in September 1966, 
since, as discussed above, the Board finds that the 1966 
claim must be interpreted, in light of the supplemental 
service department records, as including all residuals of the 
gunshot wound sustained in November 1965.  

As such, it is an original claim which was received within 
one year of the veteran's service discharge.  The appropriate 
effective date for an award under a claim received within one 
year after the veteran's discharge is September 23, 1966, the 
day following his discharge or release.  38 U.S.C.A. 
§ 5110(a), (b)(1).  Therefore, as the Board has determined 
that the appropriate effective date for the award of service 
connection for residuals of injury to the right testicle, 
claimed as atrophy, is September 23, 1966, it follows that 
the award of SMC based on loss of use of a creative organ is 
effective from that same date as well.  


ORDER

The appropriate effective date for a grant of service 
connection for right testicle injury, claimed as atrophy, is 
September 23, 1966.

The appropriate effective date for an award of special 
monthly compensation for loss of use of a creative organ is 
September 23, 1966.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

